PER CURIAM
Appellant in this mental commitment case appeals a judgment committing him to the custody of the Mental Health Division for a period not to exceed 180 days. ORS 426.130. On appeal, appellant contends that the trial court erred in concluding that, as a result of a mental disorder, he is dangerous to others. See ORS 426.005(l)(f). The state concedes that the record does not contain legally sufficient evidence to support the involuntary commitment and that the trial court’s judgment should be reversed. We agree and accept the state’s concession.
Reversed.